El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
El 23 de marzo de 1991, la Sra. Iris Díaz Ayala contrajo matrimonio con el codemandante, Sr. Enrique Mirabal González. Poco tiempo después, la señora Díaz Ayala quedó embarazada. La etapa prenatal del embarazo transcurrió sin mayores inconvenientes ni complicaciones de salud. En la madrugada del 21 de diciembre de ese mismo año, la señora Díaz comenzó a sentir síntomas de parto, por lo que, luego de informárselo a su esposo, éste la llevó al Cen-tro de Diagnóstico y Tratamiento de Trujillo Alto. El mé-dico de turno allí presente procedió a referirla al Hospital de Area de Carolina. Ya en dicho lugar, fue examinada en sala de emergencia y de ahí trasladada a la sala de partos.(1)
*679Luego de varios análisis, la Dra. María del Carmen Ríos San Antonio, facultativa médica a cargo de la sala de par-tos, se percató de que había ocurrido la complicación de parto conocida como “prolapso del cordón umbilical”, razón por la cual decidió de inmediato llevar a cabo una opera-ción cesárea. Efectuada la misma, la bebé de la señora Díaz Ayala nació en condiciones estables. Al poco rato, la paciente sufrió un arresto cardiorrespiratorio y, a pesar de que los médicos lograron resucitarla, la falta de oxígeno provocada por tal condición, causó el que ésta sufriera una anoxia cerebral o encefalopatía anóxica irreversible(2)
De inmediato, la paciente fue trasladada en estado in-consciente a la unidad de cuidado intensivo de dicha insti-tución, hasta ser finalmente trasladada al Hospital Uni-versitario en el Centro Médico de Río Piedras. Iris Díaz Ayala permaneció inconsciente e incapacitada en el Hospital Universitario, hasta el día en que falleció a causa de una “encefalopatía post-parto”, resultado de la falta de oxí-geno provocada por el arresto cardiorespiratorio que sufrió al efectuársele la cesárea.
Ya para el momento de la muerte de la paciente, ésta, representada por su esposo, Enrique Mirabal González, dos (2) hijos de la paciente de un matrimonio anterior, la hija de ésta nacida el día de los hechos, y los padres de la paciente, habían entablado demanda en daños y perjuicios por mala práctica de la medicina,(3) ante la Sala Superior de Carolina del Tribunal de Primera Instancia. Incluyeron como demandados a la doctora Ríos San Antonio; al Dr. *680Jorge Sánchez Castro, médico residente de guardia que atendió a la paciente en la referida institución hospitala-ria; al Dr. Peter Portilla, anestesiólogo de turno y a la en-fermera anestesista Minerva Carrasquillo, especialista que administró a la paciente la anestesia necesaria para llevar a cabo la operación cesárea. Además, reclamaron da-ños y perjuicios a la Universidad de Puerto Rico como pa-trono de los doctores envueltos en la operación',(4) al Hospital de Area de Carolina como patrono de la enfermera anestesista; contra sus respectivas compañías asegurado-ras, y contra el Estado Libre Asociado de Puerto Rico, entre otro's demandados.
En dicha demanda, la parte demandante alegó, además de la causa de acción en daños por mala práctica de la medicina, “que codemandadas las Compañías Asegurado-ras X, Y, y Triple S, habían expedido pólizas a favor de los demandados cubriendo los riesgos y daños que se reclaman en este caso, las cuales en unión a todos los codemandados responden solidaria y mancomunadamente por los daños y perjuicios aquí reclamados”. Demanda de 1ro de diciembre de 1992, págs. 4-5. Posteriormente, radicaron una de-manda enmendada, en la que incluyeron la misma recla-mación en contra de las respectivas compañías asegurado-*681ras, denominadas con nombres ficticios por la parte demandante desconocer sus verdaderos nombres.(5)
Así las cosas, la aquí peticionaria y codemandada, Evanston Insurance Company (én adelante Evanston), compareció, voluntariamente, como aseguradora de la Uni-versidad de Puerto Rico (en adelante la UPR), radicando su Contestación a la Demanda Enmendada. En referencia a la alegación de la parte demandante, relativa a la res-ponsabilidad de las respectivas compañías aseguradoras de los codemandados, Evanston específicamente alegó que “se acepta que la codemandada aquí compareciente ha ex-pedido una póliza de responsabilidad médico-profesional a favor de la codemandada Universidad de Puerto Rico con unos límites fijos de cubierta, por lo cual no responde legal-mente por cantidad alguna en exceso de los referidos lími-tes ...”.(6) Contestación a la demanda enmendada, pág. 4. Más adelante en dicho documento, Evanston alegó, afirma-tivamente, lo mismo que levantó al contestar la alegación correspondiente de la parte demandante referente a la res-ponsabilidad de las aseguradoras, esto es, que “[l]a code-mandada Evanston Insurance Company ha expedido una póliza de responsabilidad médico-profesional a favor de la codemandada Universidad de Puerto Rico con unos límites *682fijos de cubierta y no es legalmente responsable por canti-dad alguna en exceso de dichos límites”.(7) Contestación a la demanda, pág. 6.
Luego de varios trámites procesales, el tribunal de ins-tancia dictó sentencia el 17 de agosto de 1995, archiván-dose en autos copia de la misma el 31 de agosto de 1995. Dicho foro determinó que tanto la doctora Ríos San Antonio como el doctor Sánchez Castro, ambos actuando como empleados del Recinto de Ciencias Médicas de la UPR al momento de los hechos, fueron negligentes en la atención y tratamiento médico que brindaron a la paciente Iris Díaz Ayala. Concluyó, además, que la demandada HMCA (Puer-to Rico/Carolina), Inc., fue negligente al carecer del personal y del equipo adecuado para administrar anestesia. De otra parte, también llegó a la conclusión de que el Hospital de Area de Carolina respondía, en virtud de lo dispuesto en el Art. 1803 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5142, por la negligencia de la anestesista Minerva Carrasquillo.
El foro de instancia dispuso, además, que la negligencia de los médicos empleados de la UPR contribuyó en un cin-cuenta por ciento (50%) a ocasionar los daños sufridos por los demandantes y que, por su parte, la imprudencia de los empleados de HMCA contribuyó en el otro cincuenta por ciento (50%) a la producción de los mismos. Finalmente, impuso responsabilidad solidaria a todos los codemanda-dos, incluyendo a la aseguradora compareciente Evanston, por una cantidad total de seiscientos veinticinco mil dóla-res ($625,000) que estimó fue la cantidad monetaria equi-valente a los daños ocasionados y sufridos por los deman-dantes a causa de los actos negligentes de los codemandados.
*683Inconforme con la sentencia que el 17 de agosto de 1995 emitió el foro de instancia, Evanston presentó oportuna moción de reconsideración y/o de Enmiendas o Determina-ciones de Hechos Iniciales o Adicionales, al amparo de la Reglas 47 y 43.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, respectivamente.(8) En la misma, alegó que la determi-nación del Tribunal de Primera Instancia fijando en seis-cientos veinticinco mil dólares ($625,000) la cantidad de dinero que venía obligada a indemnizar de manera solida-ria a la parte demandante, fue errónea. Esto, por razón de que la parte demandante no había descargado su obliga-ción procesal de establecer, vía presentación de evidencia suficiente, que dicha aseguradora había expedido una pó-liza de responsabilidad médico-profesional que cubriera es-pecíficamente los hechos que dieron margen a la causa de acción reclamada en la demanda.
Argumentó Evanston, además, que el tribunal podía ha-cer uso de su discreción y permitirle, según la doctrina establecida por este Tribunal en el caso U.S. Fidelity & Guaranty Co. v. Tribl. Superior, 85 D.P.R. 131 (1962),(9) en esa etapa de los procedimientos posteriores a la sentencia, presentar en evidencia la póliza de seguros por responsa-bilidad médico-hospitalaria que había emitido a favor de la *684codemandada UPR, con el propósito de demostrar que la susodicha póliza era una de las que comúnmente se deno-mina “defense within limits”.(10) La peticionaria Evanston pretendía, además, presentar evidencia que reflejara que durante todo el proceso judicial, el límite original de cu-bierta, se había ido agotando debido al pago de gastos, transacciones y reclamaciones contra la misma, y que para la fecha en que se dictó sentencia, la póliza estaba comple-tamente agotada.(11) Incluso, alegó que, como aseguradora, no venía obligada a pagar ninguna suma en exceso de los límites acordados en la obligación que contrajo con la ase-gurada ya que las aseguradoras sólo responden dentro de los límites de la póliza. Arts. 20.010 y 20.030 del Código de Seguros, 26 L.P.R.A. sees. 2001 y 2003; Clínica Dr. Perea v. Hernández Batalla, 85 D.P.R. 767 (1962).
Por su parte, la demandante se opuso a tal solicitud, amparándose en el hecho de que la codemandada peticio-naria había aceptado desde el comienzo del caso, tanto en su contestación a la demanda enmendada como en las de-fensas afirmativas que alegó en la misma, que había expe-dido una póliza de responsabilidad médico profesional a favor de la UPR, la cual cubría los riesgos y daños recla-mados en la demanda. Argumentó que, como consecuencia de tal aceptación, no tenía la obligación ni el deber de pro-bar tal extremo en el juicio y que, por el contrario, le co-rrespondía a dicha aseguradora demostrar y probar feha-cientemente la defensa afirmativa que alegó al efecto de que la póliza que había expedido era una con unos límites fijos de cubierta; cosa que la codemandada no hizo en nin-*685gún momento durante los procedimientos pertinentes al juicio.
Cuestionó, además, la parte demandante el uso que pre-tendía darle Evanston a la moción de reconsideración para presentar evidencia que estableciera los límites de respon-sabilidad, luego de haberse dictado sentencia, cuando dicha parte tuvo amplia oportunidad para hacerlo antes de que se dictara la misma. La parte demandante específica-mente solicitó del foro de instancia que determinara que la parte codemandada Evanston no había presentado prueba sobre los límites de la póliza de responsabilidad médico hospitalaria que aceptó haber emitido a favor de la code-mandada Universidad de Puerto Rico, por lo que, no te-niendo el tribunal ante sí, prueba alguna sobre los límites de responsabilidad de Evanston, se podía concluir que ésta, como codemandada solidaria, le fuera responsable a la parte demandante en el pago de las cantidades concedi-das, incluso más allá de los límites de dicha póliza.(12)
El tribunal de instancia,'luego de examinar los argu-mentos en apoyo y en oposición a la solicitud de reconside-ración, denegó la misma. Resolvió que, aun cuando es al que le reclama a un asegurado a quien le corresponde es-tablecer que la acción u omisión que da lugar a la causa de acción reclamada está cubierta por un contrato de segu-ro,(13) esto se logró mediante la propia admisión que hizo Evanston en su contestación a la demanda y en las defen-sas afirmativas que levantó en tal documento. Llegó pues a la determinación de que, luego de Evanston haber acep-tado la existencia de la póliza y la respectiva cubierta a favor de la UPR, le correspondía a dicha parte demostrar el límite de su responsabilidad. Como no lo hizo,, pues ni si-quiera ofreció en evidencia prueba documental o testifical *686relativa al texto, límites y condiciones de la póliza, proce-día entonces mantener la determinación previa del tribunal en cuanto a la imposición de responsabilidad en contra suya. Sostuvo que Evanston no podía pretender, mediante el uso de los procedimientos posteriores a la sentencia, que el tribunal le brindara la oportunidad de presentar eviden-cia que nunca presentó anteriormente, a pesar de haber estado disponible y que, por consiguiente, la parte deman-dante nunca pudo refutar.
Inconforme con tal determinación, Evanston acudió me-diante recurso de apelación al Tribunal de Circuito de Ape-laciones (en adelante el Tribunal de Circuito), el cual con-firmó la sentencia dictada por el foro de instancia.(14) El tribunal apelativo intermedio basó su decisión en el hecho de que Evanston nunca demostró en el juicio cuáles eran las condiciones de la póliza, ni tampoco presentó evidencia documental de la misma, por lo que, no era posible exi-mirla en esos momentos de la responsabilidad que asumió al contestar en la afirmativa que de hecho había expedido una póliza de tal tipo. Determinó que, según los señala-mientos del foro de instancia, no existía controversia sobre la existencia de la póliza en cuestión porque los demandan-tes no tenían que probar lo que ya la aseguradora había aceptado. Señaló en su sentencia que la pretensión de Evanston de que no presentó dicha prueba por razón de que la demandante no había cumplido previamente con su deber de probar la existencia de la póliza, era inmeritoria. *687Específicamente determinó que, para imponer tal respon-sabilidad, era suficiente con leer de forma integral las ase-veraciones y defensas incluidas en su contestación a la de-manda para poder llegar a la conclusión de que Evanston era responsable por haber aceptado que expidió una póliza de responsabilidad médico profesional a favor de la UPR.(15) -
El Tribunal de Circuito de Apelaciones determinó, ade-más, que no era permisible utilizar la etapa apelativa ni los mecanismos procesales posteriores a la sentencia para presentar evidencia que la parte proponente tenía disponi-ble para ofrecer, tanto durante el proceso judicial previo a la vista en su fondo como durante la celebración de la misma. Por consiguiente, señaló que el tribunal de instan-cia no abusó de su discreción al denegar la petición de Evanston relativa a la presentación de prueba sobre las condiciones de la póliza. Dicha parte era la que de hecho ejercía, durante todo momento, el poder y control sobre la presentación de prueba que en esa etapa de los procedi-mientos solicitaba presentar; esto es, que era la propia ase-guradora quien tenía conocimiento de los contratos de se-guro que otorga y el tipo de póliza que expide en caso de que se le imponga responsabilidad a un asegurado.(16)
Por no estar de acuerdo con la actuación del Tribunal de Circuito, Evanston presentó oportuna moción de reconside-ración de la sentencia, alegando básicamente los mismos señalamientos. Dicha solicitud fue declarada no ha lugar *688por el foro apelativo sin más fundamentos, salvo una mo-dificación debida a un error oficinesco.(17)
Luego de la denegatoria del foro apelativo intermedio de dicha moción de reconsideración, Evanston compareció ante este Tribunal, vía certiorari, en revisión de dicha sentencia. La referida peticionaria alega que procede revo-car la sentencia emitida por el Tribunal de Circuito de Ape-laciones, por razón de que dicho foro apelativo erró al:
... negarse a revisar y a revocar la sentencia del Tribunal de Instancia que impuso responsabilidad a la aseguradora Evans-ton basado en un admisión inferida “de una lectura de forma integral y armónica, en armonía” (Apéndice, pág. 406) de todas las aseveraciones y defensas incluidas en las contestaciones de Evanston a las varias demandas y demandas enmendadas;
... negarse a revisar y a revocar la sentencia del Tribunal de Instancia, el cual se negó, abusando de su discreción, a permitir que Evanston, vía oportuna moción de reconsideración y de de-terminaciones de hecho adicionales, presentara, luego del jui-cio, evidencia de los límites de la póliza al momento de dictarse sentencia. Petición de certiorari, pág. 4.
Expedimos el recurso; contando con el beneficio de la comparecencia de las partes y estando en condiciones de resolver, procedemos a así hacerlo.
I
La parte demandada peticionaria, Evanston, señala que la imposición de responsabilidad en su contra es improce-dente en derecho por razón de que la parte demandante nunca presentó, durante el juicio celebrado, prueba alguna que demostrara el hecho de que ésta había expedido una póliza de responsabilidad médico-profesional que cubriera *689los hechos específicos que dieron lugar a la causa de acción reclamada en la demanda. Sostiene que los dos (2) foros apelados actuaron erróneamente al tomar las aseveracio-nes hechas por la demandada peticionaria, en sus alegacio-nes, como base para imponerle responsabilidad y determi-nar que no le correspondía a la parte demandante establecer y probar el hecho de que la demandada peticio-naria había suscrito un contrato de seguros a favor de la UPR que cubriera la causa de acción en cuestión. Sostiene Evanston, además, que fue un error imponerle la respon-sabilidad de indemnizar, de manera solidaria, el pago total de la sentencia por razón de que, alegadamente, no cum-plió con su peso de la prueba para establecer que la póliza objeto de la controversia estaba sujeta a unos límites fijos de cubierta.
A. Por razón de la importancia, alcance y efecto que tie-nen los contratos de seguro en Puerto Rico, en especial, aquellos que regulan la responsabilidad profesional por mala práctica de la medicina, procedemos, previo a discutir el primer señalamiento de error, a realizar un breve análi-sis sobre la definición, naturaleza e interpretación que le ha dado este Tribunal, a las distintas disposiciones que reglamentan este tipo de pólizas contractuales.
El Art. 1.020 del Código Seguros de Puerto Rico, 26 L.P.R.A see. 102, define el contrato de seguro como aquel “mediante el cual una persona se obliga a indemnizar a otra o a pagarle o proveerle un beneficio específico o determinable al producirse un suceso incierto previsto en el mismo”. R. Cruz, Derecho de Seguros, Ira ed., San Juan, Pubs. JTS, 1999, pág. 1. Un contrato de seguro, por responsabilidad profesional médico-hospitalaria, constituye una cubierta de seguro, para profesionales e instituciones para el cuidado de salud, que tiene el propósito de indemnizar a terceros por los actos u omisiones culposos o negligentes de *690los asegurados mientras ejercen sus funciones y proveen sus servicios en tal capacidad profesional.(18) Es decir, protege al asegurado contra la responsabilidad legal de éste por los daños o lesiones causadas a terceras personas como consecuencia del rendimiento negligente de sus servicios profesionales. (19)
Estos contratos, comúnmente conocidos como de impericia o mala práctica, “tienen como fin primordial ‘garantiza [r] al asegurado contra la responsabilidad civil en que pueda incurrir ante terceros por actos de los que sea [legalmente] responsable’ ”, Quiñones López v. Manzano Pozas, 141 D.P.R. 139, 153 (1996);(20) Meléndez Pinero v. Levitt & Sons of Puerto Rico Inc., 129 D.P.R. 521, 537 (1991). Por medio de tal contrato,
... el asegurador se obliga, dentro de los límites establecidos en el contrato, a cubrir la obligación de indemnizar a un tercero los daños y peijuicios causados por el asegurado. Como puede suponerse, sin embargo, en la práctica no existe un seguro que cobije toda la responsabilidad en que puede incurrir una persona. Lo que existe son seguros de responsabilidad civil que cubren determinadas actividades del asegurado, capaces de producir daños. Entre los más conocidos figuran ... los seguros de responsabilidad profesional concernientes a los peijuicios ocasionados a otros en el desempeño de una profesión: medi-cina, abogacía, arquitectura, etc. Quiñones López v. Manzano Pozas, ante.(21)
Es norma reiterada de este Tribunal que todo contrato de seguros, al igual que cualquier otro contrato, constituye la ley entre las partes, siempre y cuando concurran las tres (3) condiciones indispensables para su validez: consentimiento de los contratantes, objeto cierto materia del *691contrato, y causa de la obligación que se genera. Arts. 1230 y 1213 del Código Civil de Puerto Rico, 31 L.P.R.A. sees. 3451 y 3391, respectivamente; Gen. Accid. Ins. Co. v. Ramos, 148 D.P.R. 523 (1999); Quiñones López v. Manzano Pozas, ante; Torres v. E.L.A., 130 D.P.R. 640 (1992); García Curbelo v. A.F.F., 127 D.P.R. 747 (1991).
Por su parte, el Código de Seguros dispone que todo contrato de seguros deberá interpretarse globalmente, a base del conjunto total de sus términos y condiciones, según se expresen en la póliza. Art. 11.250 del Código de Seguros,. 26 L.P.R.A. see. 1125.(22) Debe mantenerse presente que, en caso de duda en la interpretación de una póliza, la misma debe resolverse de manera que se logre el objetivo y propósito de la misma: proveer protección al asegurado. Quiñones López v. Manzano Pozas, ante. De ahí que no se favorezcan las interpretaciones sutiles que le permitan a las compañías aseguradoras evadir su responsabilidad. íd. Es por ello que corresponde a los tribunales buscar y analizar el sentido y significado que le daría una persona normal de inteligencia promedio a las palabras y cláusulas contenidas en un contrato de dicha naturaleza. íd.; PFZ Props., Inc. v. Gen. Acc. Ins. Co., 136 D.P.R. 881 (1994).
En síntesis, cuando los términos, condiciones y ex-clusiones de un contrato de seguros son claros y específicos, deben hacerse valer los mismos de acuerdo con la voluntad de las partes contratantes. Quiñones López v. Manzano Pozas, ante.
B. Atendemos el primer señalamiento de error levan-tado por la peticionaria: como mencionáramos previa-mente, Evanston sostiene que el TCA estaba impedido de confirmar la determinación del TPI imponiéndole respon-*692sabilidad a ésta por el pago de la sentencia, basada dicha imposición en la alegada admisión inferida de la existencia de la póliza que Evanston proveyó en la contestación a la demanda.
La Regla 5 de Procedimiento Civil, 32 L.P.R.A. Ap. III, nos habla sobre las alegaciones permitidas en nuestro ordenamiento procesal civil; entre ellas la demanda y su respectiva contestación. La Regla 6.1 (32 L.P.R.A. Ap. III), por su parte, establece, en síntesis, que las alegaciones que expongan una solicitud de remedio, entre éstas, la demanda, presentarán una relación sucinta y breve de lo que se reclama y la solicitud del remedio que alega se le debe conceder.(23)
De otro lado, la Regla 6.2 (32 L.P.R.A. Ap. III) dis-pone que: “La parte [a quien se le reclama] expondrá en términos sucintos y sencillos sus defensas contra cada reclamación interpuesta y admitirá o negará las aseveraciones en que descanse la parte contraria.” (Enfasis suplido.)
Sobre el efecto de las aseveraciones contenidas en las alegaciones antes mencionadas, y el alcance que tienen las admisiones manifestadas en las mismas, la jurisprudencia de este Tribunal ha señalado que las admisiones del demandado, en su contestación, relevan al demandante de tener que probar los hechos así admitidos. El demandante no tiene que presentar prueba sobre hechos no negados, o admitidos, en la contestación, y esos hechos deben ser considerados como ciertos.(24)
De igual manera, Ernesto L. Chiesa, en su Tratado de *693Derecho Probatorio,(25) nos señala, al hacer una distinción entre las admisiones evidenciarías para fines probatorios, y las admisiones judiciales, tales como las que hace una parte en el transcurso de un proceso civil al contestar una demanda o estipular unos hechos, que éstas últimas no son controvertibles. Es decir, “el efecto de admisiones judicia-les, mucho más pleno, es materia estrictamente procesal. Sencillamente, cuando una parte hace una alegación o acepta una estipulación, queda obligada por la alegación salvo que el tribunal le permita retirarla”. Id. De manera que lo que las partes aceptan dentro del curso procesal de un caso civil —i.e. en la contestación a la demanda, confe-rencia con antelación al juicio, estipulaciones— es incontestable salvo que el Tribunal permita enmiendas a las mismas. Id.
Este Tribunal, al catalogar las estipulaciones de hechos como admisiones judiciales de la misma naturaleza a las discutidas en el párrafo anterior, ha expresado que “la estipulación contituye una admisión judicial que implica un desistimiento formal de cualquier contención a ella.... Deben interpretarse liberalmente, de forma compatible con la intención de las partes y el propósito de hacer justicia”, Ramos Rivera v. E.L.A., 148 D.P.R. 118, 126 (1999); P.R. Glass Corp. v. Tribunal Superior, 103 D.P.R. 223, 230 (1975).
No se puede pasar por alto que las admisiones de las partes facilitan la tramitación de los casos, pues las mismas relevan a la parte que la obtuvo de tener que pro-bar ese hecho.(26) Siempre hemos reiterado que el fin y propósito del ordenamiento procesal civil, y de sus respectivas reglas sobre las alegaciones, es “delimitar la controversia *694mediante la aceptación por el demandado de todo lo que sea cierto”. Cuevas Segarra, op. cit., pág. 210.
La peticionaria Evanston alega que, de sus alegaciones, no surge que haya aceptado o admitido ser la aseguradora que cubría la reclamación presentada en contra de la code-mandada UPR. Dicho de otra manera, Evanston alega que para imponerle responsabilidad no era suficiente con esta-blecer la existencia de una relación asegurado/aseguradora —que, alegadamente, fue lo único que ella expresó en la contestación a la demanda— por lo que era necesario que la parte demandante estableciera que dicha póliza exis-tente cubría los hechos específicos por los cuales se le re-clamaba a su asegurado —i.e. fecha de los hechos, natura-leza de los mismos a la luz de la póliza, etc. Su contención, a este respecto, es frívola.
Como expresáramos en la relación de los hechos, y se-gún surge de la contestación a la demanda, Evanston ex-presamente aceptó haber expedido una póliza de responsa-bilidad médico-profesional a favor de la codemandada UPR. Es correcto que una lectura de la fraseología utili-zada por Evanston —en las dos (2) ocasiones señaladas— revela una ausencia de terminología a los efectos de que “aceptaba” que la ocurrencia alegada en la demanda era una cubierta por dicha póliza; Evanston meramente se li-mitó a aceptar que ella había “expedido una póliza de res-ponsabilidad médico-profesional a favor de la codeman-dada Universidad de Puerto Rico”.
No es menos cierto, sin embargo, que una lectura integral de la contestación a la demanda revela que Evanston asumió una posición clara respecto a que la póliza de res-ponsabilidad médico-profesional por ella expedida, efecti-vamente cubría el riesgo u ocurrencia al que se refería la demanda radicada. A esos efectos, véase: los párrafos cuarto, sexto, noveno, décimo tercero, décimo cuarto y dé-cimo noveno de la mencionada Contestación. Véase, ade-más: los párrafos tercero, cuarto, quinto y noveno de las *695“defensas afirmativas”, presentadas por Evanston en su “Contestación a la Demanda Enmendada”.
Si así no hubiera sido, el deber de la peticionaria era ciertamente negar cubierta cuando contestó la demanda y cuando levantó sus defensas afirmativas. La Regla 6.4 (32 L.P.R.A. Ap. III), sobre las consecuencias de no negar, establece claramente que “las aseveraciones contenidas en cualquier alegación que requiera una alegación respondiente y que no se refieran al monto de los daños, se tendrán por admitidas si no se negaren en la alegación respondiente”.
Ciertamente, la peticionaria Evanston nunca negó que había expedido la póliza en cuestión, como tampoco negó que la ocurrencia o incidente, al que se refería la demanda, estuviera cubierta por dicha póliza. Ni en su contestación a la demanda, ni en ningún momento posterior, la asegura-dora peticionaria cuestionó la alegación esencial relativa a la existencia del contrato de seguros y a su cubierta refe-rente a los riesgos y daños que se reclamaban, razón por la cual debe considerarse admitida. “Una alegación esencial queda admitida cuando el demandado no controvierte dicha alegación en su contestación a la demanda.” Berríos v. Universidad de Puerto Rico, 116 D.P.R. 88, 95 (1985); Pascual v. Fernández Sierra, 108 D.P.R. 426, 430 (1979).
Por otro lado, la Regla 6.3 de Procedimiento Civil, ante,(27) establece lo referente a las distintas defensas afirmativas que la parte demandada puede levantar al responder a una alegación precedente. Son defensas que principalmente comprenden materia de naturaleza sustantiva y/o materia constitutiva de excusa por la cual la parte demandada no deba responder a las reclamaciones instadas en su contra. Estas deben plantearse al responder a una alegación precedente o se entienden renunciadas; deben además ser alegadas en forma clara, expresa y específica. *696Cuevas Segarra, op. cit., pág. 212; Ortiz Díaz v. R & R Motors Sales Corp., 131 D.P.R. 829 (1992).
No deber haber duda respecto al hecho de que, si la demandada peticionaria no era la aseguradora sobre la presente reclamación, era su deber, cuando menos, haberlo levantado como defensa afirmativa cuando sometió su es-crito de contestación.(28) Por lo tanto, no puede negar ahora lo que ciertamente aceptó cuando contestó la demanda, ni puede pretender tratar de levantar defensas afirmativas que claramente renunció presentar en la etapa inicial del pleito. Evanston está obligada por la admisión judicial que hiciera. Véanse: Ramos Rivera v. E.L.A., ante; Coll v. Picó, 82 D.P.R. 27 (1960).
C. La peticionaria Evanston argumenta, en segundo tér-mino, que no venía obligada a presentar, durante el juicio, prueba o evidencia referente a los términos y condiciones de la póliza, por ella expedida a favor de la Universidad de Puerto Rico, por razón que la parte demandante no pre-sentó prueba sobre la existencia de la póliza. No obstante ser su planteamiento repetitivo, atendemos el mismo.
En U.S. Fidelity & Guaranty Co. v. Tribunal Superior, ante, págs. 133-134, expresamente establecimos que
[e]s al que le reclama a un asegurado a quien le corresponde establecer que la acción u omisión que dio margen a la causa de acción ejercitada está cubierta por el contrato de seguro. Boyd v. White, 123 So.2d 835 (La. 1960). Establecido esto, le corres-ponde al asegurador demostrar el Imite de su responsabilidad, Masaracchia v. Inter-City Express Lines Inc. et al., 162 So.2d 221 (La. 1935); ...(29) y si así no lo hiciere se presume que el *697límite de su responsabilidad es suficiente para cubrir la suma reclamada en la demanda.
En el párrafo decimonoveno de la demanda radicada en el caso de autos se alegó que las compañías aseguradoras de los codemandados habían expedido pólizas a favor de éstos cubriendo los riesgos y daños que se reclamaban en el caso. Como señaláramos y concluyéramos previamente, en la contestación radicada por la codemandada peticionaria Evanston, ésta admitió que había expedido una póliza de responsabilidad médico-profesional a favor de la UPR, y alegó, afirmativamente que la misma tenía unos límites fijos de cubierta por lo que no respondía legalmente por cantidad alguna en exceso de los mismos.
No hay duda alguna de que bajo nuestro sistema de Derecho, la parte que sostiene la afirmativa de una cuestión es la llamada a ofrecer evidencia para probarla. Regla 10 de Evidencia, 32 L.P.R.A. Ap. IV. Ahora bien, como la contención de la demandante respecto a que las compañías aseguradoras habían expedido la póliza en controversia a favor de la codemandada UPR, fue admitida por la peticionaria, la parte demandante quedó relevada de ofrecer prueba al efecto, incumbiendo entonces a la aseguradora presentar en evidencia la póliza por ella expedida, acción con la cual automáticamente hubieran quedado establecidos los términos y condiciones de la misma y que no se le podía exigir responsabilidad legal en exceso de dichos límites. Véase Pepin v. Ready-Mix Concrete, 70 D.P.R. 758 (1949).(30)
D. Por último, la peticionaria Evanston alega que el Tribunal de Circuito de Apelaciones erró al no revocar la de-*698terminación del tribunal de instancia, denegatoria la misma de su solicitud para que se le permitiera presentar evidencia sobre los límites de la póliza por ella expedida a favor de la Universidad de Puerto Rico, luego de haberse dictado sentencia en el caso, a través del mecanismo proce-sal de la moción de reconsideración. Evanston aduce, como fundamento en apoyo de su posición, lo resuelto a esos efec-tos por este Tribunal, en el caso de U.S. Fidelity Insurance Co. v. Tribunal Superior, ante.
En el referido caso, y luego de reafirmar la norma prevaleciente en esta jurisdicción respecto al peso de la prueba en esta clase de situaciones,(31) este Tribunal expresó que:
... se ha sostenido también que una vez dictada sentencia contra el asegurado, si el monto de la misma es superior al límite de la póliza, el tribunal sentenciador tiene discreción para admitir prueba por vía de reconsideración, o mediante cualquier otra moción procedente, con el fin de establecer la suma por la cual responde la aseguradora. (Citas omitidas.)
En el caso de autos, como hemos visto, la compañía asegura-dora no presentó prueba para dejar establecido el límite de su responsabilidad ni aun después de haberse dictado sentencia en su contra. Tratar de establecerlo al momento de satisfacer la sentencia, que es final después de pasar por el trámite apela-tivo, es tardío. Amplia oportunidad tuvo para hacerlo y optó por . cruzarse de brazos hasta el momento mismo de ejecutar la sentencia. (Énfasis suplido.) U.S. Fidelity Guaranty Co. v. Tribunal Superior, ante, pág. 134.
En el caso de autos, la aseguradora Evanston levantó, en la contestación a la demanda que radicara, que había “expedido una póliza de responsabilidad médico-profesio-nal a favor de la codemandada Universidad de Puerto Rico con unos límites fijos de cubierta y no es legalmente respon-*699sable por cantidad alguna en exceso de dichos límites”. (Én-fasis suplido.) Apéndice, pág. 114.
Si bien es cierto que, como se expresara anteriormente, Evanston no presentó en evidencia la póliza expedida du-rante el juicio, un examen de los autos revela que, en una audiencia sobre el “estado del caso”,(32) la representación legal de Evanston le informó a los abogados de la parte demandante que, la póliza por ella expedida a favor de la Universidad de Puerto Rico, era una cuyos límites iban agotándose paulatinamente. La veracidad de la ocurrencia de dicha situación la acepta el tribunal de instancia en la resolución mediante la cual dicho foro denegó la moción de reconsideración.
Argumenta Evanston que toda esa situación fáctica hace que su solicitud a los efectos de que se le permitiera, vía reconsideración, presentar evidencia sobre los límites de la póliza es una meritoria y procedente. Sostiene, en consecuencia, que abusó de su discreción el foro de instan-cia al negarle esa oportunidad, todo ello conforme lo re-suelto en U.S. Fidelity Guaranty Co. v. Tribl. Superior, ante. Tiene razón.
En primer lugar, Evanston levantó en la contestación a la demanda que radicara la defensa de que no respondía más allá de los términos y límites de la póliza que había expedido. En segundo término, Evanston planteó el asunto verbalmente, en presencia del magistrado a cargo de los procedimientos, a los abogados de la parte demandante en una vista sobre el “estado del caso”. Por último, reclamó una oportunidad para presentar evidencia sobre los límites de dicha póliza, vía reconsideración, con anterioridad al *700momento en que la sentencia adviniera final y firme, ello conforme a lo establecido en el citado caso de U.S. Fidelity Guaranty Co. v. Tribl. Superior, ante.
Nos enfrentamos, en consecuencia, a una situación o planteamiento que ciertamente no puede ser catalogado como sorpresivo o nuevo ni para la parte demandante ni para el tribunal de instancia. Erró dicho foro al denegar la solicitud de Evanston, quien actuó en todo momento con-forme la norma establecida por este Tribunal en U.S. Fidelity Guaranty Co. v. Tribl. Superior, ante.
Procede, en consecuencia, decretar la revocación de la sentencia emitida por el Tribunal de Circuito de Apelacio-nes en el presente caso; devolviéndose el mismo al tribunal de instancia con instrucciones de que señale una vista en la cual le debe permitir a la peticionaria Evanston presen-tar evidencia sobre los términos y condiciones de la póliza expedida por dicha parte, luego de lo cual dicho foro deberá determinar la suma de dinero por la cual responde dicha compañía aseguradora ante la parte demandante.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Hernández Denton no intervino. El Juez Asociado Señor Rivera Pérez no interviene.

(1) Ala fecha del parto, la Dra. María del Carmen Ríos San Antonio —codeman-dada— era la facultativa médica a cargo (attending physician) de la sala de obste-tricia y ginecología del Hospital de Área de Carolina. Él Dr. Jorge Sánchez Castro —codemandado— era el médico residente de guardia en dicha institución hospitalaria. Ambos eran empleados del Recinto de Ciencias Médicas de la Univer-sidad de Puerto Rico. A dicha fecha, la peticionaria, Evanston Insurance Company, era la aseguradora de la Universidad de Puerto Rico, en relación con una póliza de responsabilidad médico-profesional. Véase Apéndice, págs. 4 y 18. Determinaciones de Hecho y Conclusiones de Derecho, Tribunal de Primera Instancia.


(2) Anoxia es una “situación en la que los tejidos orgánicos reciben una cantidad reducida de oxígeno”. Diccionario Médico Teide, Barcelona, Ed. Teide, 1988, pág. 35. Encefalopatía anóxica se refiere a la condición de daño cerebral provocada por oxi-genación deficiente en la respiración y circulación asociada con un paro cardíaco.


(3) Demanda original, de 1ro de diciembre de 1992, Demanda enmendada de 24 de mayo de 1993, Segunda demanda enmendada de 13 de octubre de 1994 para incluir el hecho de la muerte de la señora Díaz Ayala.


(4) De acuerdo con la relación contractual existente entre la Universidad de Puerto Rico, la Administración de Facilidades y Servicios de Salud del Departamento de Salud y HMCA (Puerto Rico/Carolina), Inc., la Universidad de Puerto Rico se comprometió a proveer todo el personal médico necesario para dirigir y prestar los servicios médicos de los departamentos clínicos del Hospital de Área de Carolina. La Universidad de Puerto Rico era la encargada de seleccionar y contratar la facultad médica de los departamentos clínicos, incluyendo el de obstetricia y ginecología, y el de anestesia. Por su parte, HMCA (Puerto Rico/Carolina), Inc., era la responsable de proveer el personal paramédico y administrativo así como el equipo y facilidades en el Hospital de Área de Carolina.
Según los referidos acuerdos, los médicos que atendieron a Iris Díaz Ayala eran empleados de la Universidad de Puerto Rico. El personal de enfermería que intervino con ella eran empleados de la HMCA (Puerto Rico/Carolina). Veáse Determinaciones de Hecho y Conclusiones de Derecho del Tribunal de Primera Instancia. Véase; Apéndice, pág. 354.


(5) Párrafo 18 de la demanda enmendada, pág. 4; Regla 15.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III; “Cuando un demandante ignore el verdadero nombre de un demandado, deberá hacer constar este hecho en la demanda, exponiendo la reclama-ción específica que alega tener contra dicho demandado”.


(6) Luego de un examen minucioso de las respectivas alegaciones radicadas por las partes, entendemos que es de suma importancia señalar que la codemandada Evanston, hizo referencia en el párrafo diecinueve de su Contestación a la demanda enmendada a lo alegado por la parte demandante en el párrafo dieciocho de su Demanda Original, en lugar de hacer referencia a lo alegado por ésta en el párrafo diecinueve de la respectiva Demanda Enmendada. Por tal razón, en nuestro deber de examinar las alegaciones presentadas por las partes mediante un anáfisis de la totalidad de los documentos que obran en el expediente, procedemos a tomar como respuesta de Evanston a la alegación de responsabilidad de las aseguradoras, lo expresado por ésta en el párrafo diecinueve de su Contestación a la demanda Enmendada.


(7) Contestación a demanda enmendada, defensa afirmativa núm. 9; Apéndice, pág. 114.


(8) La Regla 47 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone, en lo perti-nente, que “0]a parte adversamente afectada por una resolución, orden o sentencia del Tribunal de Primera Instancia podrá, dentro del término de quince (15) días desde la fecha de la notificación de la resolución u orden o desde la fecha del archivo en los autos de una copia de la notificación de la sentencia, presentar una moción de reconsideración de la resolución, orden o sentencia ...”.
La Regla 43.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone, en lo perti-nente, que “a moción de parte, presentada a más tardar diez (10) días después de haberse archivado en autos copia de la notificación de la sentencia, el tribunal podrá hacer las determinaciones de hechos y conclusiones de derecho iniciales correspon-dientes, ... o podrá enmendar o hacer determinaciones adicionales”.


(9) Cuando un tribunal dicta sentencia contra un asegurado, si el monto de la misma es superior al límite de la póliza de seguros, el tribunal sentenciador tiene discreción para admitir prueba por vía de reconsideración, mediante cualquier otra moción procedente, con el fin de establecer la suma por la cual responde la aseguradora. U.S. Fidelity & Guaranty Co. v. Tribl. Superior, 85 D.P.R. 131, 134 (1962).


(10) Este tipo de póliza se caracteriza por el hecho de que el límite de responsa-bilidad de la aseguradora se va reduciendo según se pagan honorarios de abogado y otros gastos originados por la investigación y defensa de las reclamaciones que se hagan dentro del período de vigencia de la póliza. Véase, además, U.S. Fidelity & Guaranty Co. v. Tribl. Superior, ante, referente al uso de discreción del Tribunal para permitir presentación de evidencia, relativa a los límites de una póliza, mediante la utilización de los procedimientos posteriores a la sentencia.


(11) Véase Resolución del Tribunal de Primera Instancia, Apéndice, pág. 296.


(12) Moción en Oposición a Reconsideración al amparo de las Reglas 47 y 43.3; Apéndice, págs. 176-177.


(13) Véanse: U.S. Fidelity & Guaranty Co. v. Tribl. Superior, ante, pág. 133 (citando a Boyd v. White, 123 So. 2d 835 (1960); Masaracchia v. Inter-City Express Lines, 162 So. 221 (1935), entre otros.


(14) En dicho recurso, imputó al Tribunal de Primera Instancia la comisión de los siguientes errores:
“A. Erró el'Honorable Tribunal de Primera Instancia al imponer responsabili-dad a Evanston dando por admitido la existencia de una póliza de seguros emitida por ésta y que la misma cubre la reclamación objeto de la demanda y, por consi-guiente, relevando a la parte demandante de su obligación de probar lo anterior en el juicio.
“B. Erró el Honorable Tribunal de Primera Instancia al negarse a reconsiderar la sentencia y/o formular las correspondientes enmiendas o determinaciones inicia-les o adicionales (Regla 43.3 de Procedimiento Civil) para conformarla a la cubierta disponible bajo la póliza al momento de dictarse sentencia.” Recurso de apelación, págs. 4r-5.


(15) Véase Sentencia del Tribunal de Circuito de Apelaciones, Circuito Regional VII, Apéndice, pág. 406.


(16) Dispuso el Tribunal de Circuito de Apelaciones que “resulta del todo inacep-table que acojamos tal malabarismo jurídico para que en esta etapa apelativa le impongamos un límite de cubierta de seguro frente a los apelantes, cuando lo bien alegado por los demandantes-apelantes nunca fue contestado en la negativa por Evanston. Una alegación responsiva o defensa afirmativa que se limita a señalar que una póliza está sujeta a las cláusulas, condiciones y restricciones que de su faz aparezcan o una expresión sustancialmente similar no constituye negativa, cuando luego no se alega cual es el límite correcto de la póliza o se presenta copia de la cubierta del contrato de seguros.” Sentencia del Tribunal de Circuito de Apelaciones, págs. 35-36.


(17) Véase Apéndice, pág. 438. Se modificó la sentencia para hacer constar que la compensación concedida a Enrique Mirabal González era por una suma de veinte mil dólares ($20,000), en lugar de los doscientos mil dólares ($200,000) que se hicieron constar en la sentencia.


(18) Glosario de los términos más comúnmente usados en el campo del Derecho de Seguros, págs. 394, 410.


(19) Apéndice, pág. 396.


(20) J. Castelo Matran, Diccionario Mapfre de Seguros, Madrid, Ed. Mapfre, 1988, pág. 264.


(21) Véase Meléndez Pinero v. Levitt & Sons of Puerto Rico Inc., 129 D.P.R. 521, 537 esc. 3 (1991).


(22) Véanse, además: Soc. de Gananciales v. Serrano, 145 D.P.R. 394 (1998); Meléndez Pinero v. Levitt & Sons of Puerto Rico Inc., ante; García Curbelo v. A.F.F., ante; Torres v. E.L.A., 130 D.P.R. 640 (1992).


(23) C.R. Urrutia de Basora y L.M. Negrón Portillo, Reglas de Procedimiento Civil de Puerto Rico; preguntas y respuestas, San Juan, Facultad de Derecho de la Universidad Interamericana de Puerto Rico, 1996, pág. 42.


(24) Véanse: Torres v. Sociedad Tranvía de Mayagüez, 18 D.P.R. 251, 252 (1912); García v. Torres et al., 20 D.P.R. 169, 172-173 (1914); Santini Fertilizer Co. v. Burgos, 34 D.P.R. 869 (1926); Cayere v. Buxó, 62 D.P.R. 910 (1944); Abella v. Piñeiro, Gobernador, 66 D.P.R. 693, 694-695 (1946); Mariani v. Christy, 73 D.P.R. 782, 788-789 (1952). Véase, además, J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, Ira ed., San Juan, Pubs. JTS, 2000, T. I, pág. 209.


(25) E.L. Chiesa, Tratado de Derecho Probatorio; Reglas de Evidencia de Puerto Rico y Federales, San Juan, Pubs. JTS, 2000, T. II, pág. 655.


(26) R. Hernández Colón, Práctica Jurídica de Puerto■ Rico, San Juan, Ed. Mi-chie, 1997, Caps. 28-31, págs. 220-245.


(27) Reglas de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, R. 6.3.


(28) Contestación de demanda enmendada, defensa afirmativa Núm. 9. Apén-dice, pág. 114.


(29) Citando a Fontenot v. Lloyds Casualty Insurer, 31 So. 2d 290 (1947); Massachusetts Protective Ass’n v. Ferguson, 121 So. 863 (1929); Franz v. United States Casualty Co., 49 F. Supp. 267 (D.C.E.D.La.Cir.1943); Dostal v. St. Paul Mercury Indemnity Co., 89 N.W.2d 545 (1958); 21 Appleman Insurance Law Practice, Sec. 12,095, 12,281 (ed. 1947); Cf. Pepin v. Ready-Mix Concrete, 70 D.P.R. 758 (1950); Nichols v. U.S. Fidelity Guaranty Co., 109 N.W.2d 137 (1961).


(30) “Conforme a lo dispuesto en la Ley de Evidencia de Puerto Rico, el peso de la prueba de una obligación corresponde a la parte que exige su cumplimiento, como lo sería el asegurado o reclamante exigiendo su derecho a ser indemnizado bajo un contrato de. seguros. No obstante, si la compañía aseguradora negara cubierta o el derecho de indemnización al asegurado o reclamante ..., el'peso de la prueba le corresponde al asegurador que niega su obligación indemnizatoria.” R. Cruz, Derecho de Seguros, San Juan, Pubs. JTS, 1999, pág. 386.


(31) En el caso citado se estableció que es al que reclama a un asegurador a quien le corresponde establecer que la acción u omisión que dio margen a la causa de acción ejercitada está cubierta por el contrato de seguro. Establecido esto, le corres-ponde al asegurador demostrar el límite de su responsabilidad, y si no lo hiciese se presume que el límite de su responsabilidad es suficiente para cubrir la suma recia-*699mada en la demanda. El peso de la prueba lo deben tener el asegurado y su asegu-radora que han admitido la existencia de la póliza, para establecer que sus términos son tales que no le hacen responsable bajo la misma o que limitan su responsabilidad a una cantidad específica. El demandante no puede tener conocimiento cabal de todos los términos y condiciones de la póliza. En ausencia de tal prueba, debe soste-nerse que la responsabilidad del asegurador es solidaria con la del asegurado.


(32) Conferencia sobre el “estado del caso”, celebrada la misma el día 27 de septiembre de 1994.